2 A.3d 473 (2010)
Mr. Carlos ROYSTER a.k.a. Mr. Carlos Muhammad, Petitioner
v.
PENNSYLVANIA BOARD OF PROBATION AND PAROLE, Respondent.
No. 110 EAL 2010.
Supreme Court of Pennsylvania.
August 12, 2010.

ORDER
PER CURIAM.
AND NOW, this 12th day of August, 2010, the Petition for Allowance of Appeal, Petition to Supplement and Amend, and "Petition to Supplement and Support All Contentions Stated in the Aforementioned Brief, Petition for Allowance of Appeal and Petition to Supplement and Amend Which is the Second Titled Petition Submitted to This Honorable Court" are denied.